Citation Nr: 1630453	
Decision Date: 07/29/16    Archive Date: 08/04/16

DOCKET NO.  11-04 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to in-service herbicide exposure and as secondary to the service-connected coronary artery disease and service-connected Type II diabetes mellitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel
INTRODUCTION

The Veteran served on active duty from February 1968 to January 1970. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran had a personal hearing before the undersigned Acting Veterans Law Judge (AVLJ) in June 2012.  A copy of the hearing transcript has been associated with the Veteran's electronic claims file.  Subsequently, in May 2014 and May 2015, the Board remanded this claim for further development. 


FINDING OF FACT

The Veteran's hypertension was not manifested during his active military service, is not shown to be causally or etiologically related to his active military service, to include in-service herbicide exposure; is not shown to have manifested within one year from the date of his separation from the military; and is not shown to be caused or aggravated by his service-connected coronary artery disease or the service-connected Type II diabetes mellitus.


CONCLUSION OF LAW

Service connection for hypertension, to include as secondary to in-service herbicide exposure and as secondary to the service-connected coronary artery disease and service-connected Type II diabetes mellitus, is not established.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's duty to notify was satisfied by a letter on February 2010.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs), pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His STRs, personnel records, and post-service treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the issue currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim.  The Veteran underwent VA examinations in March 2010, and July 2011.  The examinations involved reviews of the claims file and/or medical records, thorough examinations of the Veteran, and opinions that were supported by sufficient rationale.  Addendum medical opinions were provided in June 2014 and June 2015.  These medical opinions involved reviews of the claims file and were supported by sufficient rationales.  Therefore, the Board finds that the VA examinations and medical opinions are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

At a Board hearing, VA has a duty to explain fully the issues and a duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010); see also Procopio v. Shinseki, 26 Vet. App 76 (2012).  The transcript reflects that at the June 2012 hearing the undersigned set forth the issue to be discussed at the hearing and sought to identify any further development that was required to help substantiate the Veteran's claim.  

Moreover, neither the Veteran nor his representative has asserted that the hearing was deficient, nor identified any prejudice in the conduct of the Board hearing.  

The Board is also satisfied as to substantial compliance with its May 2014 and May 2015 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The remands included obtaining the Veteran's recent VA treatment records, which were obtained and associated with the claims file.  The remands also included obtaining VA addendum medical opinions, which were obtained in June 2014 and June 2015.  Finally, the remands included readjudicating the claim, which was accomplished in the October 2014 and July 2015 Supplemental Statements of the Case (SSOCs).  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Service Connection

In claims for veterans' benefits, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.  

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102 (2015).  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

The Veteran seeks service connection for hypertension.  He specifically asserts that it is secondary to his service-connected coronary artery disease.  However, the theories of service connection to include as secondary to service-connected Type II diabetes mellitus and directly due to exposure to herbicides have been raised by the record and therefore must be addressed.  Robinson v. Shinseki, 577 F.3d 1355 (Fed. Cir. 2009).  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a). which includes hypertension.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service-connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2015); see Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In order to establish entitlement to service connection on a secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Service connection for certain chronic diseases, including hypertension, will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R.  § 3.303(d).   

The Veteran was exposed to herbicides in service and the issue of service connection based on this exposure has been raised by the record.  A veteran who, during active military, naval, or air service, served in Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes military service in the waters offshore and military service in other locations if the conditions of the military service involved duty or visitation in Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The Veteran's military records document that he was stationed on land in Vietnam during his active military service.  Thus, he is presumed to have been exposed to herbicides during his active military service.  

As noted above, the first element of direct service connection requires medical evidence of a current disorder.  Here, a current diagnosis has been established.  On VA examination in March 2010, the Veteran was diagnosed with hypertension.  Thus, the first element of service connection is satisfied.  

As stated above, the second element of direct service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  The Veteran's STRs are silent for documentation of hypertension.  The records reveal no complaints or treatment related to the Veteran's hypertension.  His active military service ended in January 1970.  

The first post-service relevant complaint of hypertension was in an October 2005 VA Medical Center (VAMC) treatment record, which documented that the Veteran had hypertension.  In a February 2011 private medical opinion, the Veteran's registered nurse stated that the Veteran did not have hypertension prior to October 2001.  Again, the Veteran's active duty ended in 1970.  Although not dispositive, this lengthy period without treatment for hypertension weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000). 

The third element of direct service connection requires medical evidence of a nexus between the current disorder and the in-service disease or injury.  There are both private and VA medical opinions of record.  

Following a review of the claims file, to include the prior VA examinations, a VA examiner provided a medical opinion in June 2015.  The examiner determined that there is no evidence that the Veteran's hypertension began during his active military service, is directly related to his exposure to herbicides during service, or began within one year after discharge from his active military service.  The examiner found that the Veteran's hypertension was less likely than not (less than 50 percent probability) aggravated by the claimed in-service injury, event or illness.  The examiner reasoned that the Veteran's pre-induction examination in December 1967 documented a blood pressure reading of 130/72 and his military separation examination in January 1970 documented a reading of 130/80.  No records demonstrating hypertension within one year of separation were identified.  

The Veteran was exposed to herbicides while in service.  Hypertension is not a disability presumptively associated with herbicide exposure. 38 C.F.R. § 3.309(e).  VA has determined there is no positive association between exposure to herbicides and any other disorder for which the VA Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 68 Fed. Reg. 27630-27641 (2003).  However, the National Academy of Sciences (NAS) has placed hypertension in the category of "limited or suggestive evidence of an association" with exposure to herbicides.  See e.g., Health Effects Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 32,540, 32,549 (June 8, 2010) ("In Update 2006, NAS concluded that there was 'limited or suggestive evidence of an association between exposure to the compounds of interest and hypertension.'"); Health Outcomes Not Associated With Exposure to Certain Herbicide Agents; Veterans and Agent Orange: Update 2008, 75 Fed. Reg. 81,332, 81,333 (December 27, 2010) (NAS, in 2008, categorized certain health outcomes, including hypertension, to have "'limited or suggestive evidence of an association.'  This category is defined to mean that evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence.").  This was reiterated in again Update 2010.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2010, 77 Fed. Reg. 47,924, 47,926 (Aug. 10, 2012).  

Where the evidence does not warrant presumptive service connection, the Federal Circuit has determined that a veteran is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Regarding the in-service herbicide exposure, the VA examiner reviewed the NAS literature as described by the Board above.  The examiner noted that the section that contains the cited "limited or suggestive evidence of an association" ends with the final summary statement:  "Accordingly, the Secretary has determined that the available evidence does not at this time establish a positive association between herbicide exposure and hypertension that would warrant a presumption of service connection."  The examiner reasoned that since there was no positive association, as the "limited or suggestive evidence" failed to suggest a causal linkage.  The examiner stated that the study was a report compiled by a long list of experts at the Institute of Medicine.  The examiner stated that he found the conclusions reached in the medical literature to be authoritative.  A review of the medical literature at the National Library of Medicine using search terms "Vietnam," "agent orange," and "hypertension" revealed only a very few studies.  Thus, the VA examiner found that convincing evidence of an association between Agent Orange and hypertension was not found.

The July 2015 VA examiner clearly reviewed the STRs and other evidence in the claims folder.  The examiner provided an opinion that is supported by and consistent with the evidence of record.  The treatment records do not provide contrary evidence.  There is no positive evidence to the contrary of this opinion in the claims file.  The Veteran has not provided lay evidence in support of the theory that his hypertension was caused by herbicide exposure or any other injury or event in service.  For all of these reasons, direct service connection for hypertension, to include as due to in-service herbicide exposure, is not warranted.  38 C.F.R. §§ 3.303, 3.307, 3.309.  

The Veteran's claim also cannot be granted based on continuity of symptomatology since his active military service.  As stated above, the earliest pertinent post-service medical evidence associated with the claims file is dated from October 2005, over thirty-five years after the Veteran's military separation in January 1970.  Further, the STRs do not show that the Veteran developed chronic hypertension during his active military service.  The STRs do not document any complaints of or treatment for hypertension.  When the Veteran was first treated post-service in 2005, he did not indicate that his hypertension had been present since his active military service.  The evidence of record does not document continuity of symptomatology during and since the Veteran's active military service.  At his June 2012 hearing, the Veteran testified that he was diagnosed with hypertension after his heart attack in October 2001, 31 years after his separation from service.  He stated that prior to his heart attack, he did not have with hypertension.  The Veteran's testimony is both competent and credible.  However, it does not support a finding that he has had continuity of symptoms of hypertension since service.  Based upon the medical and lay evidence of record, service connection claim cannot be granted on this theory of entitlement.  38 C.F.R. § 3.303; see Walker, 708 F.3d at 1331.  

Additionally, the Board finds that the Veteran is not entitled to presumptive service connection for hypertension as a chronic disease under 38 C.F.R. § 3.309(a).  As stated above, the earliest post-service medical treatment records are dated from 2005, and the Veteran was separated from the active duty in 1970.  No diagnosis of hypertension was made within one year of the Veteran's military discharge.  The June 2015 VA examiner, following a review of the claims file, also determined that the Veteran's hypertension did not manifest within one year from the Veteran's active duty discharge.  Thus, the presumption for service connection for chronic diseases does not apply.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

The Veteran's sole contention is that his hypertension is secondary to his already service-connected coronary artery disease.  At his July 2011 VA examination, the examiner raised the theory of service connection as secondary to service-connected Type II diabetes mellitus.  Although not explicitly raised by the Veteran, this theory must be addressed because it was raised by the record.  Robinson v. Shinseki, 577 F.3d 1355 (Fed. Cir. 2009).  

The Veteran has a diagnosis of hypertension and is currently service-connected for coronary artery disease and Type II diabetes mellitus.  The first and second elements of a secondary service connection claim have been established.  Wallin, 11 Vet. App. at 512.  As noted above, the third element of secondary service connection requires medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  38 C.F.R. § 3.310.  

In November 2009, following a physical examination of the Veteran and a review of the Veteran's medical records, the VA examiner determined that the Veteran's hypertension was not a complication of his Type II diabetes mellitus and was not worsened or increased by the Type II diabetes mellitus.  The examiner reasoned that the hypertension pre-existed the diagnosis of diabetes mellitus by years.
In March 2010, following a physical examination of the Veteran and a review of the Veteran's medical records, the VA examiner found that the Veteran's hypertension was less likely as not (less than 50/50 probability) caused by or a result of his current heart condition.  The examiner reasoned that the Veteran reported that he was first diagnosed and treated for hypertension at the time of his heart attack in 2001.  The examiner stated that the Veteran's VA treatment records documented essential (or primary) hypertension.  The examiner cited to medical literature (Overview of Hypertension in Adults by Frank J. Domino, M.D., and Norman M. Kaplan, M.D.), which stated that the pathogenesis of essential hypertension is poorly understood.  Possibilities include increased sympathetic activity or increased angiotensis II activity.  Risk factors include genetics, race, sodium intake, excess alcohol intake, obesity, dyslipidemia, and some stressor states.  The examiner indicated that there was no documentation that the Veteran had any workup for secondary causes of hypertension, although these causes, as noted in this same article, did not include coronary artery disease.  The examiner stated that the article did note that hypertension was a risk factor for cardiovascular disease but it made no mention that cardiovascular disease was a risk factor for hypertension.  Therefore, the VA examiner found that the Veteran's hypertension was less likely than not caused by his current heart condition.

In February 2011, G. M., the Veteran's private treating registered nurse submitted a medical opinion.  The nurse stated that the Veteran had been treated by their facility since January 2000.  The Veteran did not have a record of and did not seek treatment for hypertension prior to his myocardial infarction in October 2001.  The Veteran was not on blood pressure medication prior to his two stents.  No further information was provided.  

The July 2011 VA examiner, following a physical examination of the Veteran and a review of the Veteran's medical records, found that the Veteran's hypertension was not caused or aggravated by his service-connected Type II diabetes mellitus or his service-connected coronary artery disease.  The rationale for this conclusion was that the Veteran's diabetes was diagnosed in 2009, many years after the onset of the hypertension.  The July 2011 examiner also reasoned that the Veteran's hypertension was diagnosed at the time of his heart attack in October 2001 when coronary artery disease was diagnosed.  The examiner stated that there was no evidence in the literature that coronary artery disease caused hypertension or is a risk factor for hypertension.  

In June 2014, a VA examiner reviewed the Veteran's claims file, to include the prior VA examinations, and provided an addendum medical opinion.  The examiner noted that according to the July 2011 VA examination, the Veteran's hypertension was diagnosed in 2001.  The Veteran's diagnosis of diabetes mellitus was entered
on June 2010 in the VA treatment records, although an elevated glycohemoglobin dated in 2008 was located by the examiner.  The examiner stated that a very large number of blood pressure results between 2004 and 2008 were located in the Veteran's VAMC treatment records.  The examiner indicated that these were largely normal; however, the Veteran was under anti-hypertensive treatment during the time.  The examiner stated that the Veteran's recent blood pressure readings demonstrate excellent control, despite minimal antihypertensive medication.  The examiner found that no aggravation was apparent.  In general, hypertension is listed as a risk factor for coronary artery disease.  The reverse, however, is not true, per the examiner's review of medical literature.

Another VA addendum medical opinion was obtained in June 2015.  Following a review of the Veteran's claims file, to include the prior VA examinations, the VA examiner stated that, in general, there is no plausible mechanism by which coronary artery disease could aggravate hypertension.  The examiner indicated that the reverse proposition is well-established in the medical literature: hypertension is well-known to aggravate (or cause) coronary artery disease.  Blood pressure is determined by two factors: peripheral vascular resistance (to the flow of blood) and cardiac output.  Coronary artery disease cannot directly affect peripheral vascular resistance.  The only way in which coronary artery disease could influence cardiac output is to lower it: coronary artery disease can adversely affect the pumping function of the heart, thereby lowering cardiac output, and then lowering - not raising - blood pressure.  The examiner concluded that it was therefore not possible for coronary artery disease to aggravate hypertension.

The Board finds the negative evidence outweighs the positive on the issue of secondary service connection.  

G. M.'s February 2011 statement provides slight probative evidence in favor of secondary service connection.  G.M. did not review the Veteran's claims file prior to providing the medical opinion.  A review of the claims file is not the determinative factor in assigning probative value to an opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).  However, the medical professional providing the opinion should have information regarding relevant case facts.  G. M.'s opinion does not discuss whether there is a relationship between the Veteran's coronary artery disease and his hypertension.  Instead, G. M. simply states that hypertension was not present prior to the Veteran's heart attack.  Her statement is not supported by a rationale.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The probative value of her opinion is reduced as a result.  

The VA examiners provided detailed explanations as to why the Veteran's hypertension is not related to his service-connected coronary artery disease and Type II diabetes mellitus.  The examiners accurately and thoroughly characterized the evidence of record and conducted comprehensive examinations of the Veteran and/or medical records.  Several of the VA examiners also considered the medical literature in forming their opinions.  The examiners' reports of the Veteran's medical history and their clinical findings are consistent with the entire body of medical evidence of record.  There is no basis on which to find the VA medical opinions incomplete or insufficient in any way.  The Board finds the probative value of the VA medical opinions is greater than the cursory conclusions of the private nurse.  As such, service connection on a secondary basis for hypertension is not warranted.

In reaching this decision, the Board has considered the Veteran's arguments in support of his claim.  His sole lay assertion is that his hypertension was caused or aggravated by his service-connected heart disease.  The Board acknowledges that the Veteran is competent, as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence must be considered, and competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  Because there is no universal rule as to competence on this issue, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Lay persons are competent to provide opinions on some medical issues.  See Kahana, 24 Vet. App. at 435.  However, the specific issue in this case, whether his hypertension was caused or aggravated by his coronary artery disease, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F .3d at 1377 n.4.  

Determining the etiology of the Veteran's hypertension requires medical inquiry into biological processes, pathology, and physiological functioning.  Such internal physical processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have medical training or skills.  As a result, the persuasive value of his lay assertions is low.  

All other evidence of record, aside from the Veteran's statements in support of this current claim, is unfavorable to the claim for service connection for hypertension.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim of entitlement to service connection for hypertension, to include as secondary to in-service herbicide exposure and as secondary to the service-connected coronary artery disease and service-connected Type II diabetes mellitus, is not warranted.

The Board is grateful to the Veteran for his honorable service, and regrets that a more favorable outcome could not be reached.


ORDER

The claim of entitlement to service connection for hypertension, to include as secondary to in-service herbicide exposure and as secondary to the service-connected coronary artery disease and service-connected Type II diabetes mellitus, is denied.



____________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


